Title: To Alexander Hamilton from Otho H. Williams, 26 October 1789
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore 26th. October 1789.
Sir
In my letter of the 23d. Instant I took the Liberty to inclose a sketch of Journal entries as I now make them in my office for the purpose of keeping the public accounts. As that sketch was done in some haste, a further explanation may be necessary to its recommendation.
A thousand causes combine to render the adjustment of the duties on a Cargo of Merchandize imported, immediately after the arrival of a Vessel, impossible. The laws of Congress prohibit any permits being granted for landing of Goods until the duties are adjusted & secured, or paid—yet the same laws require that some articles be guaged, others Weighed, Measured, Valued; or, in certain cases, deposited to secure the duties, which cannot be done on Ship board. Even such as are not necessarily landed may remain on board fifteen days, after which the Collector may take them into his custody to be sold for payment of the duties, Such as may be deposited—Madeira Wine, for instance, cannot be sold, by the Officer, in less time than twelve months for payment of the duties. So that Wine, Rum, and a hundred other things may become component parts of the payments, and must be specified in the Weekly returns; or the Accounts of the Vessels must remain open. This is, I think, too great an indulgence to the Merchants; But in other instances which will be more particularly noticed hereafter a rigid execution of the law would be ruinous to individuals without the least public benefit. No body, it is true, has power to dispence with the Law but then it is sometimes impracticable, and adjustments cannot always be made as the law supposes. There will be a continued necessity for entering the same Vessel in several returns until a resonable time is allowed, after the expiration of the period to which they are to be made, for compleating them. Long experience, in the practice of a System which I could satisfy you was a much preferable to that adopted by Congress, induced the Legislature of Maryland to think that twenty one & afterwards Thirty days’s after the expiration of a Quarter were little enough for this purpose
The duty on Tonnage of Vessels is payable “within ten Days after entry made, and before the Vessel shall be permitted to clear out” the Register to be deposited as security. It some times happens that vessels come into port wrecked, and are condemned; and then, indeed, it would be a cruel tax upon a Worthless property; But, often Vessels, for other causes, lay months in harbour, and in such case the Owners pay with reluctance, some will not pay in ten Days; others not at all without compulsion; and the law provides none. The tonnage, however, being paid the Collector has no right to detain the Register and it depends upon the Interest, or Caprice of the Master whether he will comply with the law respecting the clearance of Vessels, or not; Foreigners, at least, will be sensible of no obligation thereto especially if they mean not to return to the same port.
These matters, being premised may reflect some intelligence on the explanation of my method of accounts which follows.
I make each Vessel Dr.
To Imports for duties on the Merchze Imptd. The general Manifest of Imports being filed, I, from time to time, inclose in it the Invoices, or abstracts of the Invces. of the Merchants, for which Bonds, or Cash, become Dr.
To the Vessel occasionally, When the general Manifest is compleatly corroborated I form a general Abstract comprehending all the particular abstracts and State the deductions, according to each particular entry. This paper, which I file with the originals, is like an account current, whereto the several abstracts are Vouchers all these concurring with the Original Manifest prove the several entries and the calculation of the duties to be final. Then the debit of the Vessel for Imports is filled up with the Gross Sum. Bonds, or Cash or Both will be Dr. to the Vessel for nett amount of Duties, and Deductions Dr for the balance. The general abstract will contain the names of the Owners, or Consignees, the duties payable by each, and when, and the deductions if any. And in making the Journal Entries. Considering the circumstances under which the duty on tonnage is to be collected I have thought it adviseable not to charge the Vessel thereto, but to consider the Register as a pledge for payment, and when made, to charge Cash in the first Instance, which will avoid a multiplicity of entries and errors which might result from delay of payts.
Having opened my books of Accts. upon this plan I take the liberty to suggest it. If you Sir, have adopted any other, or propose one more Minute I request that you will please to intimate it to me as soon as more important subjects will admit.
Yr. Most Humble Servt.
O. H. Williams

I take the present opportunity to inclose a Certificate of my qualification as a Collector; and am prepared to give bond & security according to Law whenever you will please to prescribe the form &c.


Yr. most humble Servant
Alexander Hamilton EsqrSecretary of Treasury

